DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed July 13th, 2021 has been entered.  Claims 1-15 remain pending in the application. Applicant’s amendments to the scope of independent claims 1, 10, 11, and 12 and minor amendments in the dependent claims have overcome each and every objection and rejection previously set forth in the Non-Final Rejection Office Action mailed April 13th, 2021.  
Response to Arguments
Applicant’s REMARKS/ARGUMENTS on Page 14, filed July 13th, 2021, with respect to “Amendments to the Specification” have been fully considered and are persuasive.  All previous objections to the specification have been withdrawn.
Applicant’s REMARKS/ARGUMENTS on Page 14, filed July 13th, 2021, with respect to “Objection to the Claims” have been fully considered and are persuasive.  All previous objections to the claims have been withdrawn.
Applicant’s REMARKS/ARGUMENTS on Page 14, filed July 13th, 2021, with respect to “Claim Interpretation Under 35 U.S.C. § 112, Sixth Paragraph” have been fully considered and are persuasive.  The interpretations are moot due to Applicant’s amendments to the claims.  All previous claim interpretations under 35 USC § 112(f) have been withdrawn.
Applicant’s REMARKS/ARGUMENTS on Page 14, filed July 13th, 2021, with respect to “Claim Interpretation Under 35 U.S.C. § 112, First Paragraph” have been fully considered and are persuasive.  Applicant’s amendments to the claims have overcome the previous rejections set forth under 35 USC § 112(a), and all related rejections have been withdrawn.
th, 2021, with respect to “Claim Interpretation Under 35 U.S.C. § 112, Second Paragraph” have been fully considered and are persuasive.  Applicant’s amendments to the claims have overcome the previous rejections set forth under 35 USC § 112(b), and all related rejections have been withdrawn.
Applicant’s REMARKS/ARGUMENTS on Pages 14-17, filed July 13th, 2021, with respect to “Rejection Under 35 U.S.C. § 101” have been fully considered and are overall persuasive.  The Applicant’s amendments to the claims have integrated the abstract idea into a practical application according to prong two of Step 2A of the Patent Subject Matter Eligibility Guidance of the MPEP.  Specifically, the limitations: “adjust a course of the movable body on a basis of the movements of the plurality of low-speed movable bodies that are grouped; and
control travel of the movable body on a basis of the course of the movable body which is adjusted.”, as recited in independent claims 1, 10, 11, and 12, at least meet the conditions of integration into a practical application according to MPEP 2106.05(b) and 2106.05(c).  Therefore, all previous rejections set forth under 35 USC § 101 for independent and dependent claims have been withdrawn.
Applicant’s REMARKS/ARGUMENTS on Pages 17-19, filed July 13th, 2021, with respect to “Rejections Under 35 U.S.C. § 102(a)(1)” have been fully considered and are persuasive.  Applicant’s amendments have altered the scope of the claims such that the previous rejections set forth under 35 USC § 102 in consideration of the prior art have been overcome, and all related rejections have been withdrawn.  See the “Allowable Subject Matter” section below for further explanation.
Applicant’s REMARKS/ARGUMENTS on Page 20, filed July 13th, 2021, with respect to “Rejections Under 35 U.S.C. § 103” have been fully considered and are persuasive.  Applicant’s amendments have altered the scope of the claims such that the previous rejections set forth under 35 USC § 103 in consideration of the prior art have been overcome, and all related rejections have been withdrawn.  See the “Allowable Subject Matter” section below for further explanation.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Szulc et. al (US 2018/0253974), as applied to previously rejected independent claims 1, 10, 11, and 12, does not disclose or teach:
"… set an area at a position near the specific location on a basis of the determination that the plurality of low-speed movable bodies are positioned near the specific location,
wherein a size of the area set at the position near the specific location is changeable based on a situation of the specific location,
wherein a change in the size of the area is restricted to an upper limit of the size, and Page 3 of 21Application No. 16/445,518 Reply to Office Action of April 13, 2021
wherein the upper limit of the size is set in advance; group the plurality of low-speed movable bodies present within the area set at the position near the specific location; …" as recited or analogously recited in amended claims 1, 10, 11, and 12 of the application.
In the closely related prior art reference of Szulc, a monitoring curve representing a group of similar moving objects is determined and tracked, and the monitoring curve changes based on changing object characteristics.  However, Szulc does not disclose a tracking region as being an area representing the moving objects, nor does it disclose setting upper limits for the size of such an area.
In the closely related prior art reference of Sassman et al. (US 2003/0058157), moving objects are grouped or split according to similarities or differences in target datum (i.e. object characteristics).  However, Sassman does not teach that a moving body performing the tracking of other movable bodies is within the area set at the position near the specific location, not does it teach setting upper limits for the size of the area that represents a group of movable bodies.  
The abovementioned references cannot be reasonably combined with other related art that teaches the deficiencies, and thus, any such combination would not have been obvious to one of 
Claims 2-9, and 13-15 are allowed based on their dependencies on independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art includes:
Sassman et al. (US 2003/0058157) teaches the grouping of related objects into assigned areas and merging and splitting of group assignments based objects having substantially similar or different target datum than other grouped objects (i.e. distance from other related objects).  Includes consideration of a target position (i.e. a specific location) to set the grouping area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.





/M.B./Examiner, Art Unit 3663    

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        8/17/2021